Appeal from a judgment of the County Court of Chemung County, rendered May 23, 1975, upon a verdict convicting defendant of the crime of robbery in the second degree. The evidence adduced at the trial adequately established that the defendant, in the company of his cousin, forcibly stole two jackets and a hat from two other individuals by threatening them with the use of a knife possessed by defendant. The contention that defendant’s written confession, given to the police three days after the commission of the crime, was involuntary lacks meritorious support in this record. Prior to any questioning by police officers, defendant was advised of all of his constitutional rights (Miranda v Arizona, 384 US 436), yet he clearly and voluntarily waived those rights before responding to their inquiries concerning the robbery (People v Quigley, 30 NY2d 738). Other issues raised by defendant upon this appeal are equally without merit and, accordingly, his conviction must be affirmed. Judgment affirmed. Sweeney, J. P., Kane, Mahoney, Main and Reynolds, JJ., concur.